Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/21/2022.

As filed, Claims 1, 9-13, 15, 20-25, 29, and 35-46 are pending; and claims 2-8, 14, 16-19, 26-28, and 30-34 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2022 and 11/2/2022 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application No. 16/590,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/21/2022, with respect to claims 1, 9-13, 15-25, 29, 33, and 35-46, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claims 1, 12, 15, 16, 19-23, 25, 29, 36-45 is withdrawn per amendments and cancellation of claims 16 and 19.

The § 112(b) indefinite rejection of claims 12, 13, 15, 16, 18, 20, 21, 23, and 33 is withdrawn per amendments and cancellation of claims 16, 18, and 33.


The § 112 fourth paragraph rejection of claim 10 is maintained because the stereochemistry of the hydroxyl group on the pyrrolidine ring in ULM is racemic, which contained species that is outside the scope of claim 1.

The § 112 fourth paragraph rejection of claims 10-13, 17-19, 24, 42, and 43 is withdrawn per amendments and cancellation of claims 17-19.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 9-13, 15-25, 29, 33, and 35-46 by co-pending application No. 16/590,329 is withdrawn per filing and approval of the abovementioned terminal disclaimer and cancellation of claims 16-19 and 33.

The claim objection of claims 1, 10-12, 15, 17-19, 22-24, and 29 is withdrawn per amendments and cancellation of claims 17-19. 

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 10 and 12 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 C1-4FR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

a)	Regarding claim 10, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound having the chemical structure of PTM-L-ULM.  The subject matter in claim 10 is drawn to a limited embodiment of PTM-L-ULM.
The scope of claim 10 is broader than the scope of claim 1 because claim includes species that is outside of ULM (e.g. the stereochemistry of the hydroxyl group is racemic).  Because the scope of claim 10 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 1.
b)	Regarding claim 12, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound having the chemical structure of PTM-L-ULM.  The subject matter in claim 12 is drawn to a limited embodiment of PTM-L-ULM.
The scope of claim 12 is broader than the scope of claim 1 because claim includes species that is outside of ULM (e.g. instant variable R16 is H or C1-4alkoxy).  Because the scope of claim 12 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 12 is commensurate with the scope of claim 1.

Claim Objections
Claim 39 is objected to because of the following informalities:  
Regarding claim 39, the claim recites the following phrases, “A method of treating a disease or disorder in a subject” and “the compound is effective in treating or ameliorating at least one symptom of the disease or disorder”.
The first expressions can be clarified by reciting -- A method of therapeutically treating a disease or disorder in a subject – or -- A method of ameliorating a disease or disorder in a subject –
The second expression can be clarified by reciting -- the compound is effective in therapeutically treating or ameliorating at least one symptom of the disease or disorder – or -- the compound is effective in  --.
Appropriate correction is required.

Claims 40-44 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Allowable Subject Matter
Claims 1, 9, 11, 13, 15, 20-25, 29, 35-38, 45, and 46 are allowed.

Claims 40-44 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 10 and 12 are rejected.
Claims 39-44 are objected.
Claims 1, 9, 11, 13, 15, 20-25, 29, 35-38, 45, and 46 are allowed.
Claims 2-8, 14, 16-19, 26-28, and 30-34 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626